 

 

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24.

 

Case 2:19-cv-01553-JLR Document 20 Filed 10/25/19 Page 1 of 4

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
WATER’S EDGE, A CONDOMINIUM NO. 2:19-CV-01553 JLR
OWNERS ASSOCIATION, a Washington non-
profit corporation, STIPULATION REQUESTING 30-
DAY EXTENSION OF
Plaintiff, DEADLINES IN DKT. # 19

v.

AFFILIATED FM INSURANCE COMPANY; NOTE ON MOTION CALENDAR:
and MIDDLEOAK SPECIALTY, October 25, 2019

 

Defendants,

 

1 STIPULATION

The patties have conferred regarding the deadlines set forth in Court’s Order
Regarding Initial Disclosures, Joint Status Report and Early Settlement (Dkt. # 19). In light
of there being a motion to remand pending before the Court (Dkt. # 17), the parties are
requesting a 30-day extension of the deadlines in Dkt. # 19 in the hopes that the issue of
federal subject matter jurisdiction will be resolved, which will in turn determine whether the
parties should move forward with Initial Disclosures and the Joint Status Report. The parties
believe this constitutes good cause under FRCP 16(b)(4) for the purpose of extending the

deadlines in Dkt. #19.

STIPULATION REQUESTING 30-DAY EXTENSION OF Ashnbau gh Beal
DEADLINES IN DKT # 19 - 1 701 FIFTH AVE., SUITE 4400
(NO, 2:19-CV-01553 JLR) SEATTLE, WA 98104.

T. 2OG.GRG.5800 Fl 206.344. 7400 .

 

 
 

10
i
12
13
14
15
16
17
18
19
20
21
22
23

24.

 

Case 2:19-cv-01553-JLR Document 20 Filed 10/25/19 Page 2 of 4

DATED this 25" day of October, 2019. .

ASHBAUGH BEAL

By s/ Jesse D. Miller
Jesse D. Miller, WSBA #35837
imiller@ ashbaughbeal.com
Zachary O. McIsaac, WSBA #35833
zmecisaac @ashbaughbeal.com
Attorneys for Plaintiff

WINSTON & STRAWN

By s/ Harvey Kurzweil
Harvey Kurzweil, pro hac vice
hkurzweil @ winston.com
Kelly A. Librera, pro hac vice
librera @ winston,com
Matthew A. Stark, pro hac vice
stark @ winston,.com
Attorneys for Affiliated FM Ins. Co.

DATED this 28 day of October, 2019.

Presented by:
ASHBAUGH BEAL

By s/ Jesse D. Miller
Jesse D. Miller, WSBA #35837
jmiller@ashbaughbeal.com
Zachary O. McIsaac, WSBA #35833
zmeisaac @ ashbaughbeal.com
Attorneys for Plaintiff

STIPULATION REQUESTING 30-DAY EXTENSION OF

DEADLINES IN DRT # 19 - 2
(NO. 2:19-CY¥-01553 JLR)

BULLIVANT HOUSER BAILEY

By Daniel R. Bentson
Matthew J. Setkis, WSBA #26175
matthew. sektis @bullivant.com
Daniel R. Bentson, WSBA #36825
dan.bentson @ bullivant.com
Owen R. Mooney, WSBA 45779
owen, mooney @bullivant.com
Jayme N. Mori, WSBA #50578
jayme.mori @ bullivant.,com
Attorneys for Affiliated FM Ins. Co.

BETTS PATTERSON MINES

By s/ Daniel L. Syhre
Daniel L. Syhre, WSBA #34158

dsyhre @bpmlaw.com
Attorneys for Middleoak Specialty

I. ORDER

IT 1S SO ORDERED. The Cowk Ponds Hrul gat cane eas fe the mgpulth edo a

CVI £

JUDGE JAMES I]. ROBART
United States Disfrict Judge

 

Ashbaugh Beal

7O1 FIFTH AVE. SUITE 4400
SEATTLE, WA SB1L04

TT. 206.386.5900 Fi 206.344.7400

 

ie

 
